PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZIMMER et al.
Application No. 14/330,823
Filed: 14 Jul 2014
For: METHOD AND SYSTEM FOR CREATING CO-LAYER SURFACE ADHESIVE RULE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed January 6, 2021, which is being treated as both a petition seeking revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) and a petition under 37 CFR 1.181 asserting no petition fee under § 1.17(m) is due.

On February 19, 2020, applicant submitted a notice of appeal and a $400 appeal fee. On July 20, 2020, applicant filed an appeal brief. On October 19, 2020, the examiner issued an Examiner’s Answer. On Monday, July 20, 2020, applicant submitted a reply brief and extension of time fees totaling $700. On December 31, 2020, the Office issued a Communication Re: Appeal, stating the appeal is dismissed because appellant failed to pay the forwarding fee under 37 CFR 41.45(b). On January 6, 2021, applicant submitted a $1180 appeal forwarding fee and the present petition, which is being treated as a petition for revival under 37 CFR 1.137(a) and a petition under 37 CFR 1.181 asserting no petition fee is due. On January 8, 2021, the Office issued a Notice of Abandonment, indicating the application is abandoned in view of the dismissal of the appeal in this application having no allowed claims. 


Consideration of petition under 37 CFR 1.181

On petition, applicant argues that no petition fee under 37 CFR 1.17(m) is due because the USPTO allowed the renewal of OMB control numbers covering ex-parte appeals to lapse. Applicant explains, in pertinent part:

… [N]o fee is due for this Petition to Revive. This is because the PTO allowed its approval under the Paperwork Reduction Act to lapse for Electronic Reply Briefs or the Appeal Forwarding Fee,2 and approval has not been renewed.3 Since the PTO had no valid Control Number for Electronic Reply Briefs or for the Appeal Forwarding Fee as of December 21, 2020, the date on which the Reply Brief was filed, under 44 U.S.C. §3512(a) and 5 C.F.R. §1320.6(a) the PTO cannot impose any penalty, and per 5 C.F.R. §1320.6(c) the PTO must allow Applicant/Appellant to provide the Appeal Forwarding Fee “in any ... reasonable manner” with no attached penalty. This filing is that “reasonable” submission; the PTO may not impose any further “penalty” in the form of a revival fee.

For OMB Control number 0651-0063, the control number covering ex parte appeals, the OMB web site indicates that clearance lapsed as of June 30, 2020.

***

The PTO filed its request for renewal on June 30, the day of that lapse, knowing that the earliest the renewal could be approved was 30 days after lapse. OMB did not issue an approval until September 16.5 Thus, from June 30 until September 16, 2020, the PTO had no clearance for any information collection relating to appeals.

When that approval issued, the PTO had abandoned clearance for Reply Briefs and the Appeal Forwarding Fee.

Petition, 01/06/21, pp. 2-3 (footnotes omitted).

The Office has considered applicant’s argument, but does not find it persuasive. In particular, the Office disagrees with applicant’s contention that the USPTO had no clearance for any information collection relating to appeals from June 30, 2020 to September 16, 2020. Applicant’s argument reflects a misunderstanding of the Paper Reduction Act and a misreading of the information provided in the website of the Office of Information and Regulatory Affairs (www.reginfo.gov). It is noted that the USPTO is permitted to submit its renewal request to Office of Management and Budget (OMB) on or before the expiration date. It is further noted that once OMB receives a renewal request on or before the expiration date, the information collection approval period is automatically extended month to month until OMB acts on the renewal submission. Here, OMB received the USPTO’s request for Control No. 0651-0063 on June 30, 2020, the expiration date of the original collection. Once the 30-day publication and submission of the supporting statement for Control No. 0651-0063 were completed on or before June 30, 2020, Control No. 0651-0063 went into a month-to-month renewal while OMB completed its review. Contrary to applicant’s assertion, Control Number 0651-0063 continued to renew month to month (through the subject period from June 30, 2020 to September 16, 2020) until OMB took action and approved the renewal without any special provisions or actions for three years (expiration date of September 30, 2023).

In view of the above, the petition under 37 CFR 1.181 is DISMISSED. Applicant must pay the required petition fee under 37 CFR 1.17(m) for consideration of the petition to revive.


Consideration of petition under 37 CFR 1.137(a)

The Office notes that applicant did not submit the petition fee under 37 CFR 1.17(m) nor an authorization to charge fees to a Deposit Account. In the absence of payment of the required petition fee, the Office will not reach the merits of the present petition under 37 CFR 1.137(a).1 See MPEP 711.03(c)(II)(B).  

In view thereof, the petition under 37 CFR 1.137(a) is DISMISSED. 

To revive the application, applicant must file a grantable petition under 37 CFR 1.137(a), accompanied by the required petition fee under 37 CFR 1.17(m) within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:
	
By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions



By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:		EFS-Web
 
Questions regarding this decision may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA T DONNELL/Attorney Advisor, OPET           



    
        
            
    

    
        1 MPEP 711.03(c)(II)(B) Petition Fee Requirement reads:
        
        35 U.S.C. 41(a)(7) provides that the Office shall charge [a fee] on filing each petition for the revival of an abandoned application for a patent [and] for the delayed payment of the fee for issuing each patent[.] 35 U.S.C. 41(a)(7) also provides that the Director may refund any part of the fee, in exceptional circumstances as determined by the Director. This provision permits the Office to refund (or waive) the fee specified in 35 U.S.C. 41(a)(7) in situations in which the failure to take the required action or pay the required fee was due to a widespread disaster, such as a hurricane, earthquake, or flood, in the manner that the Office would waive surcharges that are not required by statute. The "exceptional circumstances" provision does not permit applicants to request a refund on the basis of there being exceptional circumstances. 
        
        The phrase "[o]n filing" in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 ("[t]he fees set forth in this section are due on filing the petition"). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee.